Citation Nr: 1013016	
Decision Date: 04/06/10    Archive Date: 04/14/10

DOCKET NO.  05-34 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for gastrointestinal 
disability.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Rippel, Counsel


INTRODUCTION

The Veteran served on active duty from May 1986 to June 
1991.

This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.  Jurisdiction over the claims folders 
subsequently was transferred to the RO in Phoenix, Arizona.

In January 2008, the Veteran and his spouse testified at a 
Travel Board hearing before the undersigned Veterans Law 
Judge.  A transcript of that proceeding is of record.

When this issue previously was before the Board in May 2008 
and again in May 2009, it was remanded for additional 
development.  


FINDING OF FACT

Gastrointestinal disability existing during the pendency of 
this claim was not present until more than one year 
following the Veteran's discharge from service and is not 
etiologically related to service.


CONCLUSION OF LAW

A gastrointestinal disability was not incurred in or 
aggravated by active duty or active duty for training, and 
the incurrence or aggravation of peptic ulcer disease during 
active service may not be presumed.  38 U.S.C.A. §§ 101, 
106, 1101, 1110, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.6, 
3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is seeking service connection for a 
gastrointestinal disability.  The Board will initially 
discuss certain preliminary matters and will then address 
the pertinent law and regulations and their application to 
the facts and evidence.



The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2009), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2009), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is specifically to inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain 
on behalf of the claimant.  Although the regulation 
previously required VA to request that the claimant provide 
any evidence in the claimant's possession that pertains to 
the claim, the regulation has been amended to eliminate that 
requirement for claims pending before VA on or after May 30, 
2008.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or substantially 
complete application for VA-administered benefits.  
Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The 
Court further held that VA failed to demonstrate that, "lack 
of such a pre- AOJ-decision notice was not prejudicial to 
the appellant, see 38 U.S.C. § 7261(b)(2) (as amended by the 
Veterans Benefits Act of 2002, Pub. L. No. 107-330, § 401, 
116 Stat. 2820, 2832) (providing that "[i]n making the 
determinations under [section 7261(a)], the Court shall . . 
. take due account of the rule of prejudicial error")."  Id. 
at 121.

The timing requirement enunciated in Pelegrini applies 
equally to the disability-rating and effective-date elements 
of a service-connection claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

The record reflects that the originating agency provided the 
Veteran with the notice required under the VCAA by letter 
mailed in April 2004, prior to the initial adjudication of 
the claim.  Although the Veteran was not provided notice 
with respect to the disability-rating or effective-date 
element of the claim until March 2006, after the initial 
adjudication of the claim, the Board finds that there is no 
prejudice to the Veteran in proceeding with the issuance of 
a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).  As explained below, the Board has determined 
that service connection is not warranted for 
gastrointestinal disability.  Consequently, no disability 
rating or effective date will be assigned, so the failure to 
provide earlier notice with respect to those elements of the 
claim is no more than harmless error.

The Board also notes that service treatment records have 
been obtained, as well as pertinent VA, Social Security 
Administration and private medical records.  Moreover, the 
Veteran was afforded multiple VA examinations in connection 
with his claim.  In addition, the VA has attempted to get 
medical records referenced in an August 2004 letter from 
Jeffery W. Rice, M.D., of treatment for gastrointestinal 
disorders in 1997.  However, the Veteran has not completed 
the consent to release information so that this can be 
accomplished.  Moreover, the last two documents sent to the 
Veteran at his address of record have been returned marked 
"Return to sender, Unable to Forward."  The Veteran has 
reported no updated address.  The Court has held that, 
"[t]he duty to assist is not always a one-way street.  If a 
veteran wishes help, he cannot passively wait for it in 
those circumstances where he may or should have information 
that is essential in obtaining the putative evidence."  Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991).  Due to the 
Veteran's failure to cooperate, the Board will decide the 
claim without the benefit of these records.

The Veteran has not identified any other evidence that could 
be obtained to substantiate his claim.  The Board is also 
unaware of any such evidence.

In sum, the Board is satisfied that any procedural errors in 
the originating agency's development and consideration of 
the claim were insignificant and not prejudicial to the 
Veteran.

Accordingly, the Board will address the merits of the claim.

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty or active duty for training.  38 U.S.C.A. §§ 101, 106, 
1110 (West 2002); 38 C.F.R. §§ 3.6, 3.303.

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or 
during any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests peptic 
ulcer disease to a degree of 10 percent within one year from 
the date of termination of such service, such disease shall 
be presumed to have been incurred or aggravated in service, 
even though there is no evidence of such disease during the 
period of service.  38 U.S.C.A. §§ 1101, 1112, 1137; 
38 C.F.R. §§ 3.307, 3.309.  

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination 
of a matter, the Secretary shall give the benefit of the 
doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 
3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

VA must consider all favorable lay evidence of record.  38 
USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  
The Board has accordingly carefully considered the lay 
evidence offered by the Veteran, including his 
correspondence to VA and his testimony at the aforementioned 
hearings.

A layperson is competent to testify in regard to the onset 
and continuity of symptomatology.  Heuer v. Brown, 7 Vet. 
App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 
(1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  
Further, lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time 
supports a later diagnosis by a medical professional.  
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

However, once evidence is determined to be competent, the 
Board must determine whether such evidence is also credible.  
See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing 
between competency, "a legal concept determining whether 
testimony may be heard and considered," and credibility, "a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted").  
In weighing credibility, VA may consider interest, bias, 
inconsistent statements, bad character, internal 
inconsistency, facial plausibility, self interest, 
consistency with other evidence of record, malingering, 
desire for monetary gain, and demeanor of the witness.  
Caluza, 7 Vet. App. 498.

Analysis

After reviewing the record, the Board finds a preponderance 
of the evidence to be against the Veteran's claim of 
entitlement to service connection for a gastrointestinal 
disability.  While the service treatment records indicate 
complaints of and treatment for gastrointestinal problems, 
and the post-service record reflects a currently diagnosed 
gastrointestinal disorder, the record does not show a 
chronic disability existed in service, that peptic ulcer 
disease was manifested within one year after the Veteran's 
discharge from service or that any gastrointestinal disorder 
that has existed during the pendency of this claim is 
etiologically related to service.  

The Board recognizes the Veteran's in-service complaints of 
and treatment for gastrointestinal problems.  In June 1987 
he underwent right inguinal hernia repair.  There was no 
recurrence noted.  Service connection is in effect for 
hernia repair.  In February 1991, he complained of mid 
epigastric burning after eating.  There was mild tenderness 
without nausea, vomiting, diarrhea, or bleeding, and the 
examiner felt that ulcer should be ruled out.  The Veteran 
does not recall having an upper GI series in service, and 
was instead treated with Tagamet briefly.  A follow-up visit 
showed he was much better,  The diagnosis was gastritis 
versus peptic ulcer disease.  During separation examination 
in July 1991, there was no indication of ongoing 
gastrointestinal problems.  Hernia repair was mentioned.  

The Board also recognizes the post-service treatment records 
indicating diagnoses of and treatment for gastrointestinal 
problems beginning in 2003.  In June 2003, the veteran 
reported a history of constipation and bloating for the past 
13 years.  Treatment included Rabeprozole, Metamucil and 
high fiber diet for weight loss.  In March 2004 the 
diagnosis was gastroesophageal reflux disease (GERD).  
Irritable bowel syndrome (IBS) and alternating constipation 
were also indicated.  Endoscopy in August 2005 showed 
gastritis.  H-pylori was found and treated in March 2006.  

Consistent with treatment records, VA examinations in 
February 2004 and March 2006 showed IBS, constipation, 
gastritis and helicobacter pylori.  

J. Rice, M.D., submitted statements in May and August 2004.  
Dr. Rice indicated that he began treating the Veteran for 
mid epigastric pain related to reflux esophagitis in January 
1997.  He also noted the Veteran had elevated liver function 
studies when he donated a pint of blood in December 1993.  
The etiology of this elevation remained unknown.  

The Veteran was afforded a VA examination for 
gastrointestinal disorders in August 2008.  The examining 
physician reviewed the claims folders.  He noted that 
service connection was in effect for right inguinal hernia, 
with no current residuals.  He noted the aforementioned in-
service episode of mid epigastric burning in 1991.  The 
examiner noted that the next treatment for gastrointestinal 
problems was in 2003 as described above.  The Veteran 
described reflux and heartburn during those years up to the 
examination.  He noted that he had been off omerprozole for 
the last six weeks without symptoms.  When symptoms were 
present, they consisted of substernal burning, reflux and 
some respiratory symptoms when he laid down at night.  Upon 
examination, the Veteran was moderately obese with slight 
epigastric and upper left quadrant tenderness, without 
masses.  There was no recurrence of the hernia.  The 
diagnosis was gastroesophageal reflux with some IBS and 
alternating diarrhea and constipation, with negative 
colonoscopy and other studies, as well as some gastritis 
with associated Helicobacter pylori that seems to have 
resolved with treatment.  The examining physician opined 
that it was not at least as likely as not that the single 
episode of gastrointestinal distress in service was related 
to the current gastrointestinal problems.  He supported his 
opinion by noting that the in-service episode was without 
reflux and resolved, and the lack of evidence of 
continuation for many years. 

Social Security Administration records show disability due 
to non-gastrointestinal disease.  

The record does not reflect that a gastrointestinal disorder 
existing at any point during the pendency of the Veteran's 
claim, such as GERD, gastritis or IBS, is related to the 
gastrointestinal symptoms present in service.  The Veteran 
was not diagnosed as having any chronic gastrointestinal 
disorder, such as IBS, in service, and was not found to have 
any gastrointestinal disorder on his separation examination.  
Although the presence of peptic ulcer disease was suspected 
in service, no evidence of peptic ulcer disease has been 
found subsequent to service.  To the extent that the 
Veteran's experienced gastrointestinal symptoms both in 
service and after service, the evidence does not show that 
such symptoms are related to the same disorder.  In this 
regard, the Board notes that the Veteran is competent to 
state that he experienced gastrointestinal symptoms in 
service and after service.  However, the Board also notes 
that the Veteran's in-service symptomatology primarily 
consisted of mid-epigastric pain without nausea and 
vomiting, which was noted in the treatment records to have 
resolved with a short course of Tagamet.  The Veteran's 
post-service symptomatology primarily relates to GERD noted 
by the VA examiner to be unrelated to service.  Moreover, 
the Board notes that this symptomatology was not documented 
for many years after service, thus there is no continuity of 
symptomatology since service.  

The Veteran's contentions regarding continuity of 
symptomatology since service, made since he filed the claim 
in 2004, are inconsistent with the lack of treatment for 
many years since service and are therefore less credible.  
Moreover, Dr. Rice indicated that the Veteran began 
treatment for mid epigastric pain in 1997, almost six years 
after service.  

Furthermore, while the Veteran is competent to describe his 
gastrointestinal symptomatology, he is not competent to 
determine that his in-service gastrointestinal complaints 
were manifestations of a currently diagnosed 
gastrointestinal disability, such as GERD, IBS, or 
gastritis, or are etiologically or causally related to a 
current gastrointestinal disability.  The record does not 
contain competent evidence linking any post-service 
gastrointestinal disorder to the Veteran's in-service 
gastrointestinal symptomatology, or otherwise linking such a 
disorder to service.  In this regard, the Board notes that 
VA twice attempted to obtain a consent to release 
information from Dr. Rice to determine if there was prior 
post service treatment for disability in order to support 
the Veteran's claim, but the Veteran failed to respond both 
times.  

The Board finds the August 2008 opinion by the VA examiner 
to be highly persuasive, well-supported, uncontroverted 
evidence against the claim.  

Accordingly, this claim must be denied.  In reaching this 
decision, the Board has considered the doctrine of 
reasonable doubt but has determined that it is not 
applicable to this claim because the preponderance of the 
evidence is against the claim.


ORDER

Entitlement to service connection for gastrointestinal 
disability is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


